DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-25, 27-30, 32-38, 40-43 and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20, 22, and 23 of U.S. Patent No. U.S. 10,903,403. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:
Application claims
Patented claims
Remarks
23
13, 14, 16, 17 and 19
All limitations included.
24
22
All limitations included.
25
15
All limitations included.
27
13
All limitations included.
28
17
All limitations included.
29
13
All limitations included.
30
20
Identical
32
22 and 23
All limitations included.
33
16
All limitations included.
34
18
All limitations included.
35
13
All limitations included.
36
13, 14, 16, 17 and 19
All limitations included.
37
22
All limitations included.
38
15
All limitations included.
40
13
All limitations included.
41
17
All limitations included.
42
13
All limitations included.
43
20
Identical
45
22 and 23
All limitations included.
46
18
All limitations included.
47
13
All limitations included.


Claims 26 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,903,403 in view of Tischler US 2014/0175481 A1. 
Claim 15 of U.S. 10,903,403 discloses phosphor, but does not clearly disclose the phosphor suspended in epoxy/silicone.
Tischler teaches phosphor suspended in epoxy/silicone (paragraph 0013).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine claim 15 of U.S. 10,903,403 with the features that phosphor suspended in epoxy/silicone as taught by Tischler for purpose of providing an advantageous way of changing color light as wanted.

Claims 31 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,903,403 in view of claim 5 of U.S. Patent No. 10,205,069.
Claim 13 of US 10,903,403 discloses the reflective die attach material, but does not clearly disclose it extends along at least half of a height of the outer side of the side wall.
Claim 5 of U.S. 10,205,069 discloses the reflective die attach material extends along at least half of a height of the outer side of the side wall.
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine claim 13 of U.S. 10,903,403 with the features that the reflective die attach material extends along at least half of a height of the outer side of the side wall as taught by claim 5 of U.S. 10,205,069 for purpose of providing an advantageous way of holding/connecting the LED to the base substrate as wanted.
Response to Amendment
Applicant’s amendments and arguments, with respect to independent claims 23 and 36 have been fully considered and are persuasive. 
The applicant amended claims 23 and 36 with some language similar to that recited in claim 27 and submitted that the recitations as claimed in claims 23 and 36 are neither taught nor suggested nor are an obvious result from the teachings in the references Tischler (U.S. Publication No. 2014/0175481) and Bregmann (U.S. Publication No. 2011/0031502). 
The applicant pointed out that the cited portions of Andrews (U.S. Publication No. 2014/0346533) are not seen to teach or suggest the above recitations of independent claims 23 and 36 as amended. The applicant recited that  the "sidewalls of the die attach pad 70", as taught by Andrews, are not seen to teach or suggest being "surrounded by a reflective die attach material that reduces absorption of the scatter light between the vertical light emitting diodes," nor is the "conformal reflective coating 36" as taught by Andrews seen to teach or suggest surrounding "at least a portion of an outer side of respective one or more side walls of the vertical light emitting diodes," let alone seen as a reflective die attach material "that reduces absorption of the scatter light between the vertical light emitting diodes," as required in claims 23 and 36. 
Instead, Andrews discloses that the conformal reflective coating 36 is deposited on an upper surface of the substrate 34, sidewalls of the die attach pad 70, and a lower surface of the LED chip 62, such that the conformal reflective coating 36 coats a bottom portion of the LED chip 62 that overhangs the die attach pad 70. The sidewall of the die attach pad 70 is not equivalent to the side walls of the vertical light emitting diode of claims 23 and 36, such that the conformal reflective coating 36 cannot (or is not at least configured to) surround "at least a portion of an outer side of respective one or more side walls of the vertical light emitting diodes," as required in claims 23 and 36. As such, Applicant respectfully submits that Andrews does not teach or suggest the features of claims 23 and 36. Accordingly, claims 23 and 36 is unobvious and patentable over the cited references. Other claims are dependent therefrom.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875